UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re

CUSTOMS AND TAX ADMINISTRATION OF                                MASTER DOCKET
THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                 18-md-02865-LAK
SCHEME LITIGATION

This document relates to: All Cases.


                       DECLARATION OF SHARON L. MCCARTHY

        I, Sharon L. McCarthy, an attorney duly admitted to practice law before the courts of the

State of New York, hereby declare under penalty of perjury:

        1.      I am a partner at Kostelanetz & Fink, LLP, counsel for John and Elizabeth van

Merkensteijn, Azalea Pension Plan, Basalt Ventures LLC Roth 401(K) Plan, Bernina Pension

Plan, Bernina Pension Plan Trust, Michelle Investments Pension Plan, Starfish Capital

Management LLC Roth 401(K) Plan, Omineca Pension Plan, Omineca Pension Plan Trust,

Remece Investments LLC Pension Plan, Tarvos Pension Plan, Voojo Productions LLC Roth

401(K) Plan, and Xiphias LLC Pension Plan in these actions. Except as otherwise stated, I am

fully familiar with the matters set forth in this declaration.

        2.      I submit this declaration in support of Defendants’ Reply Memorandum of Law in

further support of their Motion for Issuance of a Request for International Judicial Assistance to

Obtain Evidence in Denmark.

        3.      Attached hereto as Exhibit 1 is Plaintiff’s Objections and Responses to the Topics

Set Forth in Defendants’ Notice to Take Deposition pursuant to Rules 26 and 30 of the Federal

Civil Rules of Procedure.
       4.      Attached hereto as Exhibit 2 is an excerpt of Plaintiff’s Responses and Objections

to Defendants’ Third Requests for Production of Documents.

       5.      Attached hereto as Exhibit 3 is an excerpt of the English translation of a report

prepared by the law firm Bech-Bruun in 2017 entitled “Advokatundersogelse” (Danish for

“lawyer investigation”) and produced to Defendants in this matter by the Plaintiff SKAT. The

original, in Danish, is publicly available at

https://www.skm.dk/aktuelt/publikationer/rapporter/advokatundersoegelse-af-forholdene-vedr-

skats-udbetaling-af-refusion-af-udbytteskat.

       I, Sharon L. McCarthy, declare under penalty of perjury that the foregoing is true and

correct.

Dated: February 24, 2021
       New York, NY



                                                             /s/ Sharon L. McCarthy
                                                             Sharon L. McCarthy




                                                -2-
